DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 07/01/2022 have been entered. Claims 1-6 and 8-10 remain pending in the application, with Claims 1, 3, 4, and 8 newly amended and Claim 9 newly cancelled. Applicant’s amendments to the Claims have overcome each and every 35 U.S.C. 112(b) rejection previously set forth in the Non-final Office Action mailed 04/01/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 2016/0166007) in view of Cheney et al. (US 2016/0219973).
Regarding Claim 1, Bruce et al. teaches a sole structure (120, 130) for an article of footwear (100), the sole structure comprising: a first midsole portion (130) including a first sidewall (see annotated fig.); a second midsole portion (120) including a second sidewall (128); and a sheet (115) including a mesh textile (paragraph [0027] discloses “Upper 102 may be a braided upper. More specifically, upper 102 may comprise a braided structure having the form of an upper for an article of footwear. As used herein, the term “braided structure” (or braided component) refers to any structure that may be formed by intertwining three or more tensile elements to form the structure” and paragraph [0050] discloses that the upper includes “openings in the braided structure of upper 102 (e.g., through the spaces between strands),” and as the sheet (115) is part of the upper (102) as shown in Fig. 1, the textile is obviously a mesh textile as it is braided and has openings between the braided strands, forming a mesh) and having (i) a first sheet portion (see annotated Fig.) disposed between the first midsole portion (130) and the second midsole portion (120) and including at least one aperture (paragraph [0050], “openings in the braided structure of upper 102 (e.g., through the spaces between strands),” wherein the first sheet portion is a part of the upper as shown in annotated fig. 1) and (ii) a second sheet portion (see annotated Fig.) extending from the first sidewall and the second sidewall, and at least partially over the second sidewall (128) (Annotated fig. 1 shows the second sheet portion extending from the first and second sidewalls and over the second sidewall (128)), the first midsole portion (130) bonded to the second midsole portion (120) through the one or more apertures (paragraph [0050], “outer sole structure 130 may be attached directly to midsole structure 120 through openings in the braided structure of upper 102 (e.g., through the spaces between strands). Thus, in at least some cases, an adhesive could be applied to first surface 131 of outer sole structure 130 to bond outer sole structure 130 to upper 102 and portions of midsole structure 120 simultaneously”).
Bruce does not teach wherein the apertures are post-processed aperture defined by removing a portion of the mesh textile from the first sheet portion.
Attention is drawn to Cheney et al., which teaches an analogous article of footwear. Cheney et al. teaches a sole structure (14) for an article of footwear (10), the sole structure comprising: a first midsole portion (24); a second midsole portion (106); and a sheet (22) including a textile (paragraph [0035], “The insole element 22 can be non-woven, woven or fibrous, and can be formed of nylon, polyester, or polypropylene”) and having (i) a first sheet portion (see annotated Fig.) disposed between the first midsole portion (24) and the second midsole portion (106) and including at least one post-processed aperture (34) defined by removing a portion of the textile from the first sheet portion (annotated fig. 3 shows the aperture (34) being post processed as it has a seam formed around the aperture, shown by the dashed line, indicating a portion of the sheet (22) was removed) and (ii) a second sheet portion (see annotated Fig.) extending from the first sidewall and the second sidewall, the first midsole portion (24) bonded to the second midsole portion (106) through the one or more post-processed apertures (34) (paragraph [0050], “the footbed 106 is bonded to the insole element 22, the midsole 24, or both the insole element 22 and the midsole 24,” wherein when the second midsole portion (106) is bonded to the first midsole portion (24), it is obviously bonded through the post processed aperture (34) as that is the only contact between the first (24) and second (106) midsole portions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruce et al. to include the teachings of Cheney et al. such that the at least one aperture is a post processed aperture defined by removing a portion of the mesh textile from the first sheet portion so as to add flexibility to the sole structure (paragraph [0035], “The enhanced flexibility is optionally achieved with an interior opening 34 extending entirely through the thickness of the insole element 22”).
Regarding Claim 2, Bruce et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Bruce et al. further teaches wherein the sheet (115) extends from the first sidewall and the second sidewall at one of a medial side and a lateral side of the sole structure (annotated fig. 1 shows the sheet (115) extending from the first and second sidewall at one of a medial and a lateral side of the sole structure).
Regarding Claim 3, Bruce et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Bruce et al. further teaches wherein the sheet (115) extends from the first sidewall (see annotated Fig.) and the second sidewall (128) and is configured to at least partially cover an outer surface of an upper (102) for the article of footwear (fig. 2 and Annotated fig. 1 shows the sheet (115) extending from the first and second sidewalls and forming part of the outer surface of the upper (102)).
Regarding Claim 4, Bruce et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Bruce et al. further teaches wherein the sheet (115) extends from the first sidewall (see annotated Fig.) and the second sidewall (128) and is configured to form at least a portion of an upper (102) for the article of footwear (fig. 2 and Annotated fig. 1 shows the sheet (115) extending from the first and second sidewalls and forming a portion of the upper (102)).
Regarding Claim 8, Bruce et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Bruce et al. further teaches wherein the first midsole portion (130) defines at least one first contact region and the second midsole portion (120) defines at least one second contact region, the at least one first contact region in contact with the at least one second contact region at the at least one aperture (paragraph [0050], “outer sole structure 130 may be attached directly to midsole structure 120 through openings in the braided structure of upper 102 (e.g., through the spaces between strands). Thus, in at least some cases, an adhesive could be applied to first surface 131 of outer sole structure 130 to bond outer sole structure 130 to upper 102 and portions of midsole structure 120 simultaneously,” wherein the first contact region is a portion of surface (131) of the first midsole portion (130) and wherein the second contact region is the corresponding portion of surface (128) of the second midsole portion (120). Examiner notes that while Bruce et al. does not teach the apertures being post processed, as explained above, as Bruce et al. has been modified above to have at least one post-processed aperture, this contact as described above in paragraph [0050] would have obviously also occurred in the post processed aperture of modified Bruce et al.).

    PNG
    media_image1.png
    437
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    488
    824
    media_image2.png
    Greyscale

Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable Bruce et al. (US 2016/0166007) in view of Cheney et al. (US 2016/0219973) and further in view of Onoda et al. (US 4561195).
Regarding Claim 5, Bruce et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Bruce et al. further teaches wherein the sheet (115) includes a top surface (see annotated Fig.), a bottom surface (see annotated Fig.), and a sidewall surface (see annotated Fig.) extending between the top surface and the bottom surface, the sidewall surface defining a thickness of the sheet (annotated fig. 1 shows the sheet (115) having a top, bottom, and sidewall surface, the sidewall surface defining a thickness of the sheet).
Bruce et al. does not teach the sidewall surface forming a sinusoidal pattern extending between a forefoot region and a heel region of the sole structure.
Attention is drawn to Onoda et al., which teaches an analogous article of footwear. Onoda et al. teaches a sole structure (5) for an article of footwear (fig. 6), the sole structure comprising: a first midsole portion (see annotated Fig.); a second midsole portion (see annotated Fig.); and a sheet (2) disposed between the first midsole portion and the second midsole (annotated fig. 6 shows the sheet being disposed between the first and second midsole portions), the sheet (2) formed of a textile (col. 1 Il. 57-58, “a sheet 2 is made by any one of a woven fabric, a knitted fabric or a nonwoven fabric”). Onoda et al. further teaches wherein the sheet (2) includes a top surface (see annotated Fig.), a bottom surface (see annotated Fig.), and a sidewall surface (see annotated Fig.) extending between the top surface and the bottom surface, the sidewall surface defining a thickness of the sheet and forming a sinusoidal pattern extending between a forefoot region and a heel region of the sole structure (annotated fig. 6 shows the sheet (2) having a top, bottom, and sidewall surface, the sidewall surface defining a thickness of the sheet and forming a sinusoidal pattern extending between the forefoot region and the heel region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruce et al. to include the teachings of Onoda et al. such that the sidewall surface forming a sinusoidal pattern extending between a forefoot region and a heel region of the sole structure so that excessive compression of the midsole is prevented (col. 2 Il. 18-22, “the degree of compression of the midsole assembly 5 is adjustable by properly determining the pitch and the height of the corrugation of the sheet 2 and thus, excessive compression of the midsole 1 is prevented,” wherein the corrugation is referring to the sinusoidal pattern).
Regarding Claim 6, Bruce et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Bruce et al. does not teach wherein the sheet includes a series of peaks and valleys extending between a forefoot region and a heel region of the sole structure.
Attention is drawn to Onoda et al., which teaches an analogous article of footwear. Onoda et al. teaches a sole structure (5) for an article of footwear (fig. 6), the sole structure comprising: a first midsole portion (see annotated Fig.); a second midsole portion (see annotated Fig.); and a sheet (2) disposed between the first midsole portion and the second midsole portion (annotated fig. 6 shows the sheet being disposed between the first and second midsole portions), the sheet (2) formed of a textile (col. 1 Il. 57-58, “a sheet 2 is made by any one of a woven fabric, a knitted fabric or a nonwoven fabric”). Onoda et al. further teaches wherein the sheet (2) includes a series of peaks and valleys (see annotated Fig.) extending between a forefoot region and a heel region of the sole structure (annotated fig. 1 shows the sheet (2) undulating and forming a series of peaks and valleys between the heel and forefoot regions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruce et al. to include the teachings of Onoda et al. such that the sheet includes a series of peaks and valleys extending between a forefoot region and a heel region of the sole structure so that excessive compression of the midsole is prevented (col. 2 Il. 18-22, “the degree of compression of the midsole assembly 5 is adjustable by properly determining the pitch and the height of the corrugation of the sheet 2 and thus, excessive compression of the midsole 1 is prevented,” wherein the corrugation is referring to the peaks and valleys).
Regarding Claim 9, Bruce et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Bruce et al. does not teach wherein the first midsole portion includes a first series of peaks and a first series of valleys and the second midsole portion includes a second series of peaks and a second series of valleys, the first series of peaks opposing the second series of valleys and the second series of peaks opposing the first series of valleys.
Attention is drawn to Onoda et al., which teaches an analogous article of footwear. Onoda et al. teaches a sole structure (5) for an article of footwear (fig. 6), the sole structure comprising: a first midsole portion (see annotated Fig.) including a first sidewall (see annotated Fig.); a second midsole portion (see annotated Fig.) including a second sidewall (see annotated Fig.); and a sheet (2) disposed between the first midsole portion and the second midsole portion and extending from the first sidewall and the second sidewall (annotated fig. 6 shows the sheet being disposed between the first and second midsole portions and extending from the first to the second sidewall), the sheet (2) formed of a textile (col. 1 Il. 57-58, “a sheet 2 is made by any one of a woven fabric, a knitted fabric or a nonwoven fabric”). Onoda et al. further teaches wherein the first midsole portion includes a first series of peaks (see annotated Fig.) and a first series of valleys (see annotated Fig.) and the second midsole portion includes a second series of peaks (see annotated Fig.) and a second series of valleys (see annotated Fig.), the first series of peaks opposing the second series of valleys and the second series of peaks opposing the first series of valleys (Annotated fig. 1 shows the first midsole portion and the second midsole portion having first and second peaks, respectively, and first and second valleys, respectively, and wherein the first valleys oppose the second peaks and the second valleys oppose the first peaks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruce et al. to include the teachings of Onoda et al. such that the first midsole portion includes a first series of peaks and a first series of valleys and the second midsole portion includes a second series of peaks and a second series of valleys, the first series of peaks opposing the second series of valleys and the second series of peaks opposing the first series of valleys so as to increase the fatigue resisting performance of the sole structure (col. 2 ll. 27-29, “provision of the sheet 2 in the midsole 1 will decrease the deflection of the midsole 1 and thus improve its fatigue resisting performance,” wherein the midsole comprises the peaks and valleys due to the provision of the sheet).
Regarding Claim 10, Bruce et al. teaches all of the limitations of the sole structure of Claim 9, as discussed in the rejections above. 
Bruce et al. does not teach wherein the sheet conforms to the shape of the first series of peaks and the first series of valleys and conforms to the shape of the second series of peaks and the second series of valleys.
Attention is drawn to Onoda et al., which teaches an analogous article of footwear. Onoda et al. teaches a sole structure (5) for an article of footwear (fig. 6), the sole structure comprising: a first midsole portion (see annotated Fig.) including a first sidewall (see annotated Fig.); a second midsole portion (see annotated Fig.) including a second sidewall (see annotated Fig.); and a sheet (2) disposed between the first midsole portion and the second midsole portion and extending from the first sidewall and the second sidewall (annotated fig. 6 shows the sheet being disposed between the first and second midsole portions and extending from the first to the second sidewall), the sheet (2) formed of a textile (col. 1 Il. 57-58, “a sheet 2 is made by any one of a woven fabric, a knitted fabric or a nonwoven fabric”), and wherein the first midsole portion includes a first series of peaks (see annotated Fig.) and a first series of valleys (see annotated Fig.) and the second midsole portion includes a second series of peaks (see annotated Fig.) and a second series of valleys (see annotated Fig.), the first series of peaks opposing the second series of valleys and the second series of peaks opposing the first series of valleys (Annotated fig. 1 shows the first midsole portion and the second midsole portion having first and second peaks, respectively, and first and second valleys, respectively, and wherein the first valleys oppose the second peaks and the second valleys oppose the first peaks). Onoda et al. further teaches wherein the sheet (2) conforms to the shape of the first series of peaks (see annotated Fig.) and the first series of valleys (see annotated Fig.) and conforms to the shape of the second series of peaks (see annotated Fig.) and the second series of valleys (see annotated Fig.) (annotated fig. 1 shows the sheet (2) conforming to the first and second series of peaks and valleys).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruce et al. to include the teachings of Onoda et al. such that the sheet conforms to the shape of the first series of peaks and the first series of valleys and conforms to the shape of the second series of peaks and the second series of valleys so that excessive compression of the midsole is prevented (col. 2 Il. 18-22, “the degree of compression of the midsole assembly 5 is adjustable by properly determining the pitch and the height of the corrugation of the sheet 2 and thus, excessive compression of the midsole 1 is prevented,” wherein the corrugation is referring to the peaks and valleys).

    PNG
    media_image3.png
    458
    697
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-10 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 103 rejection of Claims 1-10 in view of Lafortune, Farris, and Onoda, Applicant submits that Lafortune fails to teach a sole structure having first and second portions bonded to each other through the postprocessed aperture formed in the mesh textile sheet. Examiner agrees; however, such arguments are moot in view of the new grounds of rejection as set forth above in view of Bruce et al. and Cheney et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Byrne (US 5664343) teaches an article footwear having a sole structure comprising a textile with a post processed aperture.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732